DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, 1-4, 9 and 19 of the claims have been canceled, and claims 5-8, 10-18 and 20-22 are pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 9, 10, 12, 16-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by Lewis et al. (US Publication No.: 2018/0320984 hereinafter “Lewis”).
With respect to claim 5, Lewis discloses a thermal ground plane system (Fig. 37b) comprising: a bottom layer (110); a top layer (105), wherein the top layer and the bottom layer are sealed together along at least one edge of the top layer and at least one edge of the bottom layer (Para 0141 bonding pad 165); a wicking layer comprising a plurality of microposts (Para 0105) that are disposed on the bottom layer (Para 0105), and the plurality of the microposts comprises two different array geometries of microposts in two different regions (Fig. 37b, larger array of microposts in 3720 and smaller array of microposts 120); a vapor core (115) comprising a plurality of pillars disposed on a top layer (170), wherein the plurality of pillars are separate and distinct from the plurality of microposts (Fig. 37B, pillars 170 are different than microposts 120); and a printed circuit board coupled with the bottom layer of the thermal ground (130).
If it can be shown that the heat source of the thermal ground plane is not a printed circuit board, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat source to be a printed circuit board since it is old and well known to attach thermal ground planes to circuit boards to aid in cooling circuit boards and electronics.
With respect to claim 9, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis also discloses having a buffer region that collects and stores any non-condensable gas (Fig. 37b buffer volume 3720, Para 0099, 0178, 0180).
With respect to claim 10, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis also discloses wherein the wicking layer includes a first subset of the plurality of microposts disposed on the bottom layer in a first geometry forming an evaporator region and a second subset of the plurality of microposts disposed on the bottom layer in a second geometry forming a condenser region, the second geometry being different than the first geometry (Fig. 37B, evaporator and condenser in regions 3720 and 120 with the different microposts).
With respect to claim 12, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis also discloses wherein, the wicking layer are disposed on the bottom layer in a first geometry forming an evaporator region and a second plurality of microposts disposed on the bottom layer in a second geometry forming a condenser region, the second geometry being different than the first geometry (Fig. 37B, first and second geometry’s 3720 and 120 are in evaporator and condenser regions).
With respect to claim 16, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis also discloses wherein the microposts comprise a polymer (Para 142 and are disposed on a glass substrate (Para 0141).
With respect to claim 17, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis also discloses wherein the thermal ground plane is fabricated using sacrificial layer (Para 0027, 0163, 0194).
It is noted that claim 17 contains a product by process limitation (i.e. is fabricated using sacrificial layer) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 18, Yang discloses the thermal ground plane according to claim 17 as discussed above. Yang also discloses wherein the sacrificial layer comprises release holes sealed by material comprising polymer, glass, or metal (Para 0027, 0163, 0194).
It is noted that claim 18 contains a product by process limitation (i.e. is fabricated using sacrificial layer) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, the sacrificial layer we not previously positively recited and is unclear if it’s a part of the thermal ground plane or a part of a manufacturing equipment.
With respect to claims 21-22, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein the mesh includes a plurality of return arteries (as per claim 21) wherein each of the plurality of return arteries includes pillars (as per claim 22) (Para 0172, 0194).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Publication No.: 2018/0320984 hereinafter “Lewis”) in view of Yang et al. (US Publication No.: 2011/0017431 hereinafter “Yang”).
With respect to claims 6-7, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis does not disclose wherein vias (as per claim 6) or thermal vias (as per claim 7) pass through the pillars.
Yang teaches vias or thermal vias pass through pillars (Para 0015, 0075, Fig. 18, 21, 25, 27, 36). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pillars of Lewis with vias as taught by Yang to increase thermal conductivity (Para 0015, 0075).
With respect to claims 13-15, Lewis discloses the thermal ground plane according to claim 12 as discussed above. Lewis also discloses wherein the cross-sectional area of the first geometry is greater (as per claim 13) or wider (as per claim 14)(Fig. 37b, geometry in 3720 is taller than section in 120 and section 120 is longer than 3720) than cross-sectional area of the second geometry and the space between adjacent microposts in the first geometry is greater than the space between adjacent microposts in the second geometry (as per claim 15).
Yang teaches that the heat exchange rate depends upon the area of the condenser or evaporator (Fig. 39, heat exchange rate Q depends upon area A and several other variables). Therefore, the cross sectional area of the condenser and evaporator and space between microposts is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the area or cross section and space between microposts can vary depending upon a desired heat transfer rate. Therefore, since the general conditions of the claim, i.e. that the cross sections and size or space between microposts of the evaporator and condenser can vary, were disclosed in the prior art by Yang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a greater or wider cross sectional area or space between microposts of the evaporator than the condenser. 

Claims 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Publication No.: 2018/0320984 hereinafter “Lewis”)
With respect to claims 8 and 20, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis is silent to the printed circuit board comprises several flexible circuit boards, and wherein the several flexible circuit boards are integrated with the thermal ground plane. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the circuit board to be several circuit boards to cool multiple circuits and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
With respect to claim 11, Lewis discloses the thermal ground plane according to claim 5 as discussed above. Lewis teaches in another embodiment wherein either or both the top layer or the bottom layer comprise a wavy structure (Figs. 16a-16c). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the top or bottom layer with a wavy structure as taught in the different embodiment of Lewis to increase flexibility (Para 0145).
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (page 6) that the reference Lewis does not teach “a wicking layer comprising a plurality of microposts that are disposed on the bottom layer, and the plurality of microposts comprises two different array geometries of microposts in two different regions” the Examiner disagrees. Reference Lewis has microposts in two different regions 120 and 3720 in figure 37B. The micro posts in 3720 extend from the bottom layer to the top layer and the microposts in 120 extend from the bottom layer to the middle of the chamber which broadly meets the claim limitation of “different array geometries”. Nothing in the claim states the shape of the microposts are different, merely an “array geometry” which can be different size and distance which the extended wick and normal wick of Lewis meets the claimed limitations. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763